DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 11/2/2020 Claims 1 and 3-5 are pending in the application. Claim 2 is cancelled.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the seal on the adapter along a tear line extending a hinge area as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

The drawings are objected to because the newly amended drawings appear to contradict what the specification describes. The specification recites, “The seal 5 is attached to the adapter along a tear line 21 and, because of its mobility, along a hinge area, around which the seal can thus rotate after the tear line is broken”. However, the amended drawings appear to place the hinge area on the tear line 21, therefore it is unclear where or how the seal will actually hinge from the adaptor.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 11/2/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: hinge area 22.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The specification does not sufficiently describe a container having a universal neck that may be used on any receiving vessel comprising a neck. The specification does not describe how that limitation occurs. It is not known if there are special structures that allows the container to have a universal neck to accommodate the neck of another container, such as special threads, some type of adjustable structures or something else. 
The specification does not sufficiently describe how the removable seal hermetically seals the container. It is unclear how the removable seal hermetically seals the container seals the container since it is attached to the adapter and not the container.
The specification does not sufficiently describe how a removable seal opens a mixing vessel. Usually a seal protects or prevents articles from escaping a vessel; therefore, it is unclear how the seal opens the mixing vessel.
The specification does not sufficiently describe how the pins and (means for fixing the adapter to the neck of the container) function to connect to the neck of the container. It is not sufficiently describe how the pins function, whether the pins pushes into the adapter, such as in a spring motion to grasp the neck of the container, the pins adjust positions to accommodate the neck of the container or something else.

The specification fails to sufficiently describe how a removable seal (5) is designed to open a passage between the mixing vessel (1) on the receiving vessel (18) in response to pressure exerted on the seal by the neck of the receiving vessel. It is unclear how the seal would create a passage, when the purpose of a seal is to close an area.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the container (2) being a universal neck that may be used on any receiving vessel (18) comprising a neck”. It is unclear how to interpret this limitation because it is unclear how the neck is “universal”, to accommodate a neck, 
Claim 1 recites the limitation “a removable seal (5) is located for hermetic sealing of the container to open the mixing vessel (1) by pressure of the neck of the receiving vessel on the removable seal, on the receiving vessel (18)”; it is unclear how to interpret this limitation. It is unclear how the removable seal hermetically seals the container when it is attached to the adapter. It is also unclear how the seals opens the mixing vessel when seals are usually used to close a vessel. 
 Claim 3 recites the limitation “the seal (5) is joined to the adapter along a tear line extending a hinge area”. It is unclear how to interpret this because it is not clear how the seal and hinge area is formed.
Claims 4 and 5 recite the limitation “pins (6) for attachment to the neck (4) of the container (2)” and “means for fixing on a neck (4) of a container”. It is unclear how to interpret these limitations for the reasons stated above.
Claim 5 recites the limitation “a removable seal (5) designed to open a passage between the mixing vessel (1) on the receiving vessel (18) in response to pressure exerted on the seal by the neck of the receiving vessel”. It is unclear how the removable seal would create a passage between the mixing vessel and the receiving vessel, when the purpose of a seal is to close an area.
Due to the numerous 112 rejections recited above, the prior art is applied as best as can be determined.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johns et al. US 8,226,126 B2, previously cited.
With regards to claim 1, Johns discloses mixing vessel for containing a product to be mixed with another product in a receiving vessel 54, said mixing vessel comprising a container 31 and an adapter 20, said container 31 comprising a neck intended to be mounted on a neck of the receiving vessel 54 via the adapter 20, the neck of the container 31 being a universal neck that may be used on any receiving vessel comprising a neck, said adapter 20 comprising an adapter skirt 77/79 for the container 31 and a fastening skirt 56 for the receiving vessel between which a removable seal 34 is located for hermetic sealing of the container to open the mixing vessel by pressure of the neck of the receiving vessel on the removable seal, on the receiving vessel 54 so that the product of the mixing vessel and the product of the receiving vessel 54 can mix. 
With regards to claim 3, Johns discloses the adapter skirt comprises pins 77/79 for attachment to the neck of the container 31.
With regards to claim 4, Johns discloses the seal 34 is joined to the adapter 20 along a tear line extending a hinge area. (Fig. 3)
	With regards to claim 5, Johns discloses an adapter 20 for acting as an intermediate between a container 31 of a mixing vessel and a receiving vessel 54, said adapter 20 comprising an adapter skirt 77/79 and a fastening skirt 56, said adapter skirt comprising means for fixing on a neck of a container 31 and said fastening skirt 56 being intended to be fixed on a neck of a receiving vessel 54, said adapter 20 comprising a removable seal 34 designed to open a passage between the mixing vessel on the receiving vessel in response to pressure exerted on the seal by the neck of the receiving vessel so that a first product in the mixing vessel and a second product in the receiving vessel can mix.

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive. 
The applicant argues that the amendment to the drawings, adding structure 22 to represent a hinge area, corrects the drawing objection recited in the previous office action. However as stated above, the newly amended drawings appear to contradict what the specification describes. The specification recites, “The seal 5 is attached to the 
	The Applicant argues, “the term "universal" is meant to emphasize that the container can be used in any receiving vessel, as made possible by the adapter”. However, the specification does not describe how or what structures make the container universal. It does not describe what structures on the container or the adapter make the container “universal”.
	The Applicant argues the amendment to claims 1 and 5 remedies the 112 rejection regarding the removable seal opening the mixing vessel or passage (claim 5). However, as stated above, the specification and the claims, still reads as if the seal opens the mixing vessel and the passage, when the ordinary meaning of a seal is to close a vessel or passage. It would appear that something is done to the seal to open the mixing vessel or passage, but that is not how the claims read currently.
Applicant’s prior art arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior art rejection of record for any teaching or matter specifically challenged in the prior art argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736